DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maru et al. (US 2019/0302923)
	Regarding claim 1:
	Maru discloses:
A touch sensing device, comprising: 
an oscillation circuit comprising a sensing inductor disposed inside a touch member that is a part of a cover of an electronic device, the oscillation circuit being configured to generate an oscillation signal according to whether a touch has occurred through the touch member (paragraph 39: sensor signal 4 is the oscillation signal); 
a signal processor configured to convert the oscillation signal into a digital sensing signal (paragraphs 41-42); 
a reference signal generator configured to update a reference signal based on the digital sensing signal (paragraph 45: "modifying the driving frequency"); and 
a signal detector configured to output a detection signal by detecting whether the touch has occurred through the touch member, based on the reference signal and the digital sensing signal (paragraph 44, where the reference signal is used with the mixer to extract these components as per, e.g., paragraph 42).
Regarding claim 2:
Maru discloses:
wherein the oscillation circuit further comprises an inductor circuit including the sensing inductor, and having an inductance according to whether the touch has occurred through the touch member (paragraph 35); 
a capacitor circuit including a capacitor connected to the sensing inductor, and having a capacitance according to whether the touch has occurred through the touch member (paragraph 35); and 
an amplification circuit having a resonance frequency determined by the inductor circuit and the capacitor circuit, and configured to generate an oscillation signal according to whether the touch has occurred through the touch member (paragraph 35).
Regarding claim 10:
Maru discloses:
An electronic device, comprising: 
a cover disposed on an outside of the electronic device (paragraph 20); 
a touch switch unit comprising a touch member that is a part of the cover (paragraph 26).
All other elements of this claim have already been discussed with respect to earlier rejections. No further elaboration is necessary.
	Regarding claim 11:
	All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
 
Allowable Subject Matter
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A statement of reasons for the indication of allowable subject matter was given in the prior Office Action.

Response to Arguments
Applicant's arguments filed 03 June 2022 have been fully considered but they are not persuasive.
Applicant’s argument (starting the bottom of page 8) is that Maru doesn’t disclose “a reference signal generator configured to update a reference signal based on the digital sensing signal.”
	Applicant’s goes on (mostly page 9) to say that Maru may modify the driving frequency (the “update a reference signal” of the claim) but does so with the VCO 416 using an error signal that passes through low-pass filter 412. Applicant argues that this is not based on the original sensor signal 4.
	This argument is based on Maru’s Fig. 4A, reproduced here for convenience:

    PNG
    media_image1.png
    426
    594
    media_image1.png
    Greyscale

	The original sensor signal 4 (the signal from element 402) is the “oscillation signal” of the claim. The claim recites that this “oscillation signal” is converted into a digital sensing signal. This is exactly what is shown in Maru’s Fig. 4A. The processing IC takes this signal and extracts from the amplitude and the phase. Amplitude and phase are digital signals. As per the claim, the detection signal is then output by the digital signal processor 432 at the end. But the digital signal (at least the phase part) is fed back through the low pass filter into the VCO to create the updated reference signal, as seen in the figure.
	Therefore the reference signal is updated “based on” the digital sensing signal. The phase from the digital sensing signal is used to modify it.
	Applicant goes on to argue (page 10) that “Maru is completely silent” on whether it is based on the sensor signal 4, but that is clearly not true. In Fig. 4A Maru extracts the phase of sensor signal 4 – as clearly shown in the figure – and uses it to update the frequency. The only input to the system is that sensor signal so everything in the circuit is “based on” it.
	Applicant’s disclosed invention is somewhat different that Maru. But what Maru discloses meets the claim language, at least with respect to claims 1-2 and 10-11.
	Therefore applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694